RESOLUCIÓN
Luego de aproximadamente veintinueve años como miembro del Tribunal Supremo, diez de estos como Juez Presidente, el Hon. Juez Federico Hernández Denton cesa en sus funciones por mandato constitucional. Motivados por este evento, y por acuerdo de las Señoras Juezas Aso-ciadas y los Señores Jueces Asociados, adoptamos esta Resolución.
*839La carrera jurídica del Juez Hernández Denton co-menzó tras obtener el grado de juris doctor de la Escuela de Derecho de la Universidad de Harvard. Recién gra-duado, fue asesor legal del Presidente de la Universidad de Puerto Rico, Ledo. Jaime Benitez. Entre 1970 y 1972 ocupó varios cargos en la facultad de Administración de Empre-sas de la Universidad de Puerto Rico, entre los cuales se destacan la cátedra de derecho mercantil, la dirección del Centro de Investigaciones Comerciales y la fundación y dirección del Instituto de Investigaciones de Problemas del Consumidor.
Fue nombrado por el gobernador Hon. Rafael Hernán-dez Colón como el primer Secretario del Departamento de Asuntos del Consumidor, luego de lo cual retomó su ca-rrera académica por casi una década en la Universidad Interamericana de Puerto Rico, primero como catedrático y luego como decano de la Facultad de Derecho. Durante esos años dirigió el Programa Clínico de esa Facultad y la Fundación de Estudios Puertorriqueños. También fue uno de dos fundadores de la Oficina de Servicios Legales de Santurce, un esfuerzo conjunto de la Facultad de Derecho y la Corporación de Servicios Legales de Puerto Rico.
El Juez Hernández Denton fue miembro de la Junta de Gobierno del Colegio de Abogados y de la Junta de Direc-tores de la Corporación de Servicios Legales. Entre el 1983 y 1985 presidió el Consejo Asesor de la Comisión de lo Ju-rídico del Senado sobre el proyecto de ley para establecer la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico.
Tras una distinguida trayectoria en el servicio público y la academia, el gobernador Hon. Rafael Hernández Colón lo nombró Juez Asociado del Tribunal Supremo de Puerto Rico el 14 de junio de 1985. El 9 de agosto de 2004 fue nombrado Juez Presidente por la gobernadora Hon. Sila M. Calderón Serra.
*840Como Juez Presidente, el Hon. Federico Hernández Denton se ha dedicado a elaborar e implantar importantes programas y sistemas para la modernización de la Rama Judicial, junto con los funcionarios de la Oficina de Admi-nistración de los Tribunales. Este esfuerzo de traer a la Rama Judicial al siglo xxi culminó este año con la presen-tación electrónica de documentos judiciales en los tribunales. Durante la presidencia del Juez Hernández Denton, el Tribunal Supremo aprobó importantes medidas para asegurar la transparencia de los procesos judiciales, entre estas, la enmienda al Canon 15 de Ética Judicial, 4 LPRA Ap. IV-B, para autorizar el uso de cámaras y otras formas de transmisión en vivo en las salas de nuestros tribunales.
El Juez Presidente también ha prestado especial aten-ción a los problemas que afectan a sectores vulnerables de nuestra sociedad. Para asegurar a estos ciudadanos el ac-ceso a la justicia y a la equidad, procuró la creación de las Salas Especializadas de Familia y Menores, y las Salas Especializadas en Casos de Violencia Doméstica. Además, fortaleció el Programa de Cortes de Drogas para adultos y menores e implantó el Protocolo Interagencial para Casos de Violencia Doméstica y Salud Mental.
Por otra parte, el Juez Presidente Hernández Denton dio impulso al enriquecimiento jurídico del Tribunal y de la Rama Judicial al procurar que esta participara activamente en diversas organizaciones internacionales, entre estas, el Conference of Chief Justices, el National Conference of State Courts, la Cumbre Judicial Iberoamericana y el Consejo Judicial Centroamericano. Más aún, logró que nuestro país fuera la sede de importantes reuniones de organismos de gran impacto en nuestra región, tales como las XIII Jornadas de Derecho Constitucional, celebrada del 16 al 18 de febrero de 2010; la VI Reunión Ordinaria de la Comisión Iberoamericana de Ética Judicial de 2011, celebrada el 13 de octubre de 2011; la Conferencia de Jueces *841Presidentes de Estados Unidos (CCJ, por sus siglas en in-glés) de 2013, y la Reunión del Consejo Judicial Centro-americano y del Caribe en el 2014. Como parte de este esfuerzo, facilitó la participación de Jueces y Juezas en organizaciones de gran prestigio, como la Comisión Ibero-americana de Etica Judicial.
Cónsono con su interés y preocupación por la calidad de los abogados y las abogadas del país, el Juez Hernández Denton ha presidido durante diecinueve años la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía y la Notaría. Su decidido apoyo a los programas institucionales de educación judicial fue reconocido en el 2011 al otorgarse a la Academia Judicial Puertorriqueña el Judicial Education Award de la American Bar Association. De igual forma, el Juez Presidente ha impulsado y reforzado los esfuerzos institucionales de educar a toda la ciudadanía sobre sus derechos y sobre los procedimientos judiciales a través de la creación y expansión de programas educativos.
Férreo defensor de la independencia judicial, incluso en momentos volátiles de nuestra historia, ha dejado una huella profunda en la historia institucional de la Rama Judicial y, en particular, del Tribunal Supremo. Su retiro por imperativo constitucional nos priva de un juez visiona-rio, sensible, trabajador y, sobre todo, íntegro, que dedicó gran parte de su vida profesional al servicio de nuestro país y de su Rama Judicial.
En nombre de la Rama Judicial y de Puerto Rico, las Juezas Asociadas y los Jueces Asociados de este Tribunal expresamos nuestro más sincero aprecio, agradecimiento y estima hacia el compañero Juez Presidente, Señor Federico Hernández Denton. Extendemos este sentir de cariño y gratitud a su señora esposa, Leda. Isabel Picó Vidal, a su hijo, Federico Rafael, y a su queridísima nieta, Catalina Isabel. Le deseamos éxito en sus planes futuros y felicidad en esta etapa nueva de su vida.

Publíquese.

*842Lo acordó y ordena el Tribunal, y certifica la Secretaria del Tribunal Supremo.
El Juez Presidente Señor Hernán-dez Denton no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo